
	
		II
		111th CONGRESS
		1st Session
		S. 2840
		IN THE SENATE OF THE UNITED STATES
		
			December 4, 2009
			Mr. Menendez introduced
			 the following bill; which was read twice and referred to the
			 Committee on Health, Education, Labor,
			 and Pensions
		
		A BILL
		To amend title III of the Public Health Service Act to
		  provide for the establishment and implementation of concussion management
		  guidelines with respect to school-aged children, and for other
		  purposes.
	
	
		1.Short titleThis Act may be cited as the
			 Concussion Treatment and Care Tools
			 Act of 2009 or the ConTACT Act of 2009.
		2.FindingsCongress finds the following:
			(1)Concussions are
			 mild traumatic brain injuries, the long-term effects of which are not well
			 understood.
			(2)As many as 3.8
			 million concussions related to sports and recreation are estimated to occur in
			 the United States each year, although reliable data does not exist on the
			 incidence of concussions and second impact syndrome among student
			 athletes.
			(3)There is an
			 increased risk for subsequent brain injuries among persons who have had at
			 least one previous brain injury.
			(4)A
			 repeat concussion, one that occurs before the brain recovers from a previous
			 concussion, can slow recovery or increase the likelihood of having long-term
			 problems.
			(5)In rare cases,
			 repeat concussions can result in second impact syndrome, which can be marked by
			 brain swelling, permanent brain damage, and death.
			(6)Recurrent brain
			 injuries and second impact syndrome are highly preventable.
			(7)Many national
			 organizations, including the American Academy of Neurology, the National
			 Football League, the American Academy of Family Physicians, and the Brain
			 Injury Association of America, have adopted concussion management guidelines,
			 but multiple directives have created confusion and sparked debate.
			3.Concussion
			 management guidelines with respect to school-aged childrenPart B of title III of the Public Health
			 Service Act (42 U.S.C. 243 et seq.) is amended by inserting after section 317T
			 the following:
			
				317U.Concussion
				management guidelines with respect to school-aged children
					(a)Concussion
				management guidelines
						(1)EstablishmentNot later than 2 years after the date of
				the enactment of this section, the Secretary shall establish concussion
				management guidelines (hereinafter in this section referred to as the
				guidelines) that address the prevention, identification,
				treatment, and management of concussions in school-aged children, including
				standards for student athletes to return to play after a concussion.
						(2)ConferenceThe Secretary shall convene a conference of
				medical, athletic, and educational stakeholders for purposes of assisting in
				the establishment of the guidelines.
						(b)Grants to
				States
						(1)In
				generalAfter establishing the guidelines, the Secretary may make
				grants to States for purposes of—
							(A)adopting,
				disseminating, and ensuring the implementation by elementary and secondary
				schools of the guidelines; and
							(B)funding
				implementation by elementary and secondary schools of computerized pre-season
				baseline and post-injury neuropsychological testing for student
				athletes.
							(2)Grant
				applications
							(A)In
				generalTo be eligible to receive a grant under this section, the
				Secretary shall require a State to submit an application to the Secretary at
				such time, in such manner, and containing such information as the Secretary
				shall require.
							(B)Minimum
				contentsThe Secretary shall require that an application of a
				State under subparagraph (A) shall contain at a minimum—
								(i)a
				description of the strategies the State will use to disseminate and ensure the
				implementation by elementary and secondary schools of the guidelines, including
				any strategic partnerships that the State will form; and
								(ii)an
				agreement by the State to periodically provide data with respect to the
				incidence of concussions and second impact syndrome among student athletes in
				the State.
								(3)Utilization of
				high school sports associations and local chapters of national brain injury
				organizationsIn disseminating and ensuring the implementation by
				elementary and secondary schools of the guidelines pursuant to a grant under
				this section, the Secretary shall require States to utilize, to the extent
				practicable, applicable expertise and services offered by high school sports
				associations and local chapters of national brain injury organizations in such
				States.
						(c)Coordination of
				activitiesIn carrying out activities under this section, the
				Secretary shall coordinate in an appropriate manner with the heads of other
				Federal departments and agencies that carry out activities related to
				concussions and other traumatic brain injuries.
					(d)Reports
						(1)Establishment of
				the guidelinesNot later than 2 years after the date of the
				enactment of this section, the Secretary shall submit to Congress a report on
				the implementation of subsection (a).
						(2)Grant program
				and data collectionNot later
				than 4 years after the date of the enactment of this section, the Secretary
				shall submit to Congress a report on the implementation of subsection (b),
				including the number of States that have adopted the guidelines, the number of
				elementary and secondary schools that have implemented computerized pre-season
				baseline and post-injury neuropsychological testing for student athletes, and
				the data collected with respect to the incidence of concussions and second
				impact syndrome among student athletes.
						(e)DefinitionsIn
				this section, the following definitions apply:
						(1)The term school-aged child
				means an individual who is 5 years of age through 18 years of age.
						(2)The term
				second impact syndrome means catastrophic or fatal events that
				occur when an individual suffers a concussion while symptomatic and healing
				from a previous concussion.
						(3)The term
				Secretary means the Secretary of Health and Human Services, acting
				through the Director of the Centers for Disease Control and Prevention.
						(4)The term
				State means each of the 50 States and the District of
				Columbia.
						(5)The term
				student athlete means a school-aged child in any of the grades 6th
				through 12th who participates in a sport through such child’s elementary or
				secondary school.
						(f)Authorization of
				appropriationsTo carry out this section, there is authorized to
				be appropriated to the Secretary $5,000,000 for fiscal year 2010 and such sums
				as may be necessary for each of fiscal years 2011 through
				2014.
					.
		
